      Case 2:19-cv-00324-TOR      ECF No. 32    filed 01/13/21   PageID.848 Page 1 of 2




 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
 6

 7    JOSE RIERA, an individual,
                                                    NO: 2:19-CV-0324-TOR
 8                              Plaintiff,
                                                    ORDER ON STIPULATION OF
 9          v.                                      DISMISSAL WITH PREJUDICE

10    THE PRUDENTIAL INSURANCE
      COMPANY OF AMERICA,
11
                                Defendant.
12

13         BEFORE THE COURT is the parties’ Stipulation of Dismissal with

14   Prejudice (ECF No. 31). The stipulation was submitted for consideration without

15   oral argument. The Court, having reviewed the file and the records therein, is fully

16   informed.

17         The parties’ stipulation provides that all claims between the parties,

18   including all claims against The Self Help Services Corporation Long Term

19   Disability Plan and The Prudential Insurance Company of America, have been

20   resolved and that this action should be dismissed in its entirety with prejudice, and



     ORDER ON STIPULATION OF DISMISSAL WITH PREJUDICE ~ 1
       Case 2:19-cv-00324-TOR         ECF No. 32   filed 01/13/21   PageID.849 Page 2 of 2




 1   with each party bearing its own costs, expenses, and attorney fees pursuant to Fed.

 2   R. Civ. Pro. 41(a)(1)(A)(ii).

 3   ACCORDINGLY, IT IS HEREBY ORDERED:

 4         Pursuant to Rule 41(a)(1)(A)(ii) and the parties’ stipulation, this action is

 5   DISMISSED with prejudice and without an award of costs, expenses, or attorney

 6   fees to any party.

 7         The District Court Executive is directed to enter this Order and Judgment

 8   accordingly, furnish copies to counsel, and CLOSE the file.

 9         DATED January 13, 2021.

10

11                                      THOMAS O. RICE
                                     United States District Judge
12

13

14

15

16

17

18

19

20



     ORDER ON STIPULATION OF DISMISSAL WITH PREJUDICE ~ 2
